Citation Nr: 0924131	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1944 to June 1945.  
He died in February 2005.  The appellant is the Veteran's 
surviving spouse.  This case has been advanced on the docket.

These matters are before the Board of Veterans' Appeals (BVA 
or Board) from June 2005 and May 2006 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  The June 2005 rating decision denied 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death, and the May 2006 RO 
decision, in pertinent part, denied entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 and continued the 
denial of entitlement to service connection for the cause of 
the Veteran's death.

The Board observes that the January 2008 statement of the 
case listed the issue as entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  While the appellant's correspondence 
received in December 2006 (accepted as a notice of 
disagreement as to the issue of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318) did not discuss the issue of 
entitlement to service connection for the cause of the 
Veteran's death, other correspondence from the appellant, 
with attachments, such as that received in January 2007, 
shows that the appellant clearly continued to pursue the 
issue of service connection for the cause of the Veteran's 
death, as well as entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318.  The Board notes that the January 2008 
statement of the case did provide the appellant with the 
provisions of 38 C.F.R. § 3.312.  With resolution of doubt in 
the Veteran's favor, and, based on the nature of the 
appellant's claim, the Board views the circumstances of this 
appeal not as a Manlincon situation, but more of a situation 
that resulted in the issuance of an insufficient statement of 
the case as to the issue of service connection for the cause 
of the Veteran's death, which will be addressed below in the 
Remand portion of this decision.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on 
February [redacted], 2005; the cause of death was coronary artery 
disease.

2.  At the time of the Veteran's death, service connection 
was in effect for anxiety reaction, rated 100 percent 
disabling.

3.  The Veteran was not rated totally disabled for a period 
of 10 years prior to his death.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Manning v. Principi, 16 Vet. 
App. 534, 542 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.

To establish entitlement to DIC benefits under 38 U.S.C.A. § 
1318, it must be shown that the veteran received, or was 
entitled to receive, compensation at the total disability 
level for a continuous period of 10 or more years immediately 
preceding his death; or, if rated totally disabling for a 
lesser period, was so rated continuously prior to death for a 
period of not less than five years from the date of the 
veteran's discharge or release from active duty.  38 U.S.C.A. 
§ 1318(b).

The Veteran died in February 2005.  At the time of his death, 
service connection was in effect for an anxiety reaction, 
rated 100 percent disabling, effective from September 12, 
1996.  The 100 percent rating for anxiety disorder, effective 
September 12, 1996, was established by a rating decision 
dated in September 1997.  The Veteran did not express 
disagreement with the September 1997 RO decision, and the 
September 1997 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).  These facts are not in dispute, and 
based on the foregoing, the Board finds that the veteran was 
not in receipt of, or entitled to receive, compensation at 
the total disability level continuously for 10 years 
immediately preceding his death.

The appellant's representative has argued that the 
appellant's claim for DIC benefits should be granted based on 
38 U.S.C.A. § 1311, which provides, in pertinent part, as 
follows:

(a)(1) Dependency and indemnity 
compensation shall be paid to a surviving 
spouse at the monthly rate of $1,067.

(2) The rate under paragraph (1) shall be 
increased by $228 in the case of the 
death of a veteran who at the time of 
death was in receipt of or was entitled 
to receive (or but for the receipt of 
retired pay or retirement pay was 
entitled to receive) compensation for a 
service-connected disability that was 
rated totally disabling for a continuous 
period of at least eight years 
immediately preceding death.  In 
determining the period of a veteran's 
disability for purposes of the preceding 
sentence, only periods in which the 
veteran was married to the surviving 
spouse shall be considered.

In addressing this very argument, in other words, the 
argument that being rated totally disabling for a continuous 
period of at least eight years immediately preceding death 
(as is the case in this appeal) is sufficient to be awarded 
DIC benefits under 38 U.S.C.A. § 1311, the Board observes 
that the Court has held that 38 U.S.C.A. § 1311(a)(2) is 
additional benefit for those who have already qualified for 
DIC benefits under either 38 U.S.C.A. § 1310 or 38 U.S.C.A. 
§ 1318.  Barela v. Peake, 22 Vet. App. 155, 158 (2008).  The 
Court went on to state that 38 U.S.C.A. § 1310 and 
38 U.S.C.A. § 1318 provide the criteria for obtaining DIC 
benefits and the actual amount of those benefits is provided 
under 38 U.S.C.A. § 1311(a)(1).  Barela, 22 Vet. App. at 158.  
In sum, 38 U.S.C.A. § 1311 provides no basis to award the 
appellant DIC benefits in this case.

The appellant has made arguments (which the Board considers 
to be akin to "hypothetical entitlement") that the Veteran 
should have been rated as totally disabling for his anxiety 
disorder effective much earlier than September 1996.  The 
Board notes, however, that 38 C.F.R. § 3.22, as amended in 
January 2000, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  In this case, because the appellant filed a 
claim for DIC benefits subsequent to the January 2000 
amendment discussed above, entitlement to DIC benefits on a 
hypothetical basis is not for consideration here.

In short, there is no legal basis for entitlement to DIC 
under 38 U.S.C.A. § 1318.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The Board is sympathetic to the appellant's 
circumstances, but is obligated to decide cases based on the 
applicable law and evidence before it.  Harvey v. Brown, 6 
Vet. App. 416, 425 (1994) (holding that the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  After careful consideration however, the Board 
finds that the preponderance of the evidence in this case 
falls against the appellant, making the benefit of the doubt 
rule inapplicable.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran's death certificate indicates 
that he died of coronary artery disease.  During his lifetime 
the Veteran was service connected for an anxiety disorder and 
was rated as 100 percent disabling.  The appellant argues 
that the Veteran's anxiety disorder caused or contributed to 
his fatal heart coronary artery disease.

The Board observes that the Veteran made complaints such as 
precordial pain, heart palpitations, and chest pain during 
service.  A December 11, 1944 service treatment record noted 
that the Veteran worried "continuously about his heart."  A 
December 29, 1944 service treatment record noted that the 
Veteran's "old worry of heart disease returned with 
resulting tachycardia, palpitation and weakness."  No heart 
disease was noted during service, and the first post-service 
evidence of record, a December 1951 VA examination, noted 
that the Veteran's cardiovascular system was normal (with 
blood pressure recorded as 150/90).  Interestingly, while the 
Veteran was originally granted service connection for anxiety 
psychoneurosis by a rating decision dated in July 1945, the 
Veteran's disability was characterized as a chronic asthenic 
reaction in a rating decision dated in December 1951.  The 
Veteran's service-connected disability was characterized as 
an anxiety disorder beginning in a March 1985 RO decision.

Based on the foregoing, the Board finds that a VA medical 
opinion would be useful in adjudication of this matter.  38 
U.S.C.A. § 5103A(d).

In specific consideration of the claim of service connection 
for the cause of the veteran's death, the Board notes that in 
the adjudication of a DIC claim under 38 U.S.C.A. § 1310 
(West 2002), when a veteran had service-connected disability 
during his lifetime, VCAA notice must include a statement of 
the conditions for which a veteran was service connected at 
the time of his or her death.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-3 (2007).  As the RO's March 2006 letter was 
issued prior to Hupp, a new VCAA notice letter conforming to 
the requirements set forth in Hupp must be sent to the 
appellant.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a corrective VCAA notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to substantiate the claim 
for entitlement to service connection for 
the cause of the Veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
Specifically, the appellant should be 
informed of the condition for which the 
Veteran was service-connected at the time 
of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on the 
previously service-connected condition, 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on any condition not yet 
service-connected.  

2.  The AOJ should make arrangements with 
the appropriate VA medical facility for a 
review of the claims file by the 
appropriate physician for the purpose of 
determining whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
Veteran's service-connected chronic 
anxiety disability either caused, or 
chronically aggravated, the fatal 
coronary artery disease, or contributed 
substantially or materially to the 
Veteran's death due to coronary artery 
disease.

The physician should also state whether 
the Veteran's coronary artery disease was 
manifested during service or was at least 
as likely as not otherwise etiologically 
related to service, to include as an 
asthenic reaction.

3.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for the cause of the Veteran's 
death.  If the benefit sought is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
her representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


